Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 - 11 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on June 11, 2020 (page 2), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 11, 2020 is withdrawn.  Claim 11, directed to invention II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Jason Flaig (72,862) on March 15, 2021.
The application has been amended as follows:
In the Claims -
In Claim 9, line 22, the recitation "wherein the ramp" has been replaced with -- wherein the second ramp --.
Claims 12 - 20 have been canceled.
Allowable Subject Matter
Claims 1 - 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an adjustable clamp device wherein the latch member (106) pivots about the second pin (110) when the second pin (110) is seated in the first opening (156a) and the second opening (156b) in combination with the other structural elements of Claim 1 or Claim 11; further, the prior art does not teach or suggest an adjustable clamp device wherein the first groove (160a) and the second groove (160b) are situated opposite to each other, wherein the right protrusion (162a) and the left protrusion (162b) are situated opposite to each other, wherein the second ramp (166) is situated in between the first groove (160a) and the second groove (160b), wherein the channel (164) is situated in between the right protrusion (162a) and the left protrusion (162b) in combination with the other structural elements of Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677